Citation Nr: 1709293	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  09-26 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for erectile dysfunction, to include as due to an acquired psychiatric disorder.

3. Entitlement to an evaluation in excess of 10 percent for service-connected maxillary sinusitis with allergic rhinitis from January 4, 2008, to September 1, 2016, and in excess of 50 percent from September 1, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1999 to October 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In a May 2016 decision, the Board remanded the case for additional development, which has been completed.  The RO granted entitlement to a 50 percent disability rating for the Veteran's service-connected maxillary sinusitis with allergic rhinitis effective September 1, 2016.  Nevertheless, the increased rating matter remains in appellate status, as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  This matter has since been returned to the Board for appellate review.

The issues of entitlement to service connection for PTSD and erectile dysfunction, to include as due to PTSD were perfected on appeal in November 2015 and certified to the Board in January 2017 and, thus, are properly before the Board.

The Board notes that the RO initially indicated that the scope of the Veteran's claim was entitlement to service connection for PTSD.  However, in light of the Veteran's contentions and the evidence of record, the Board has recharacterized the issue to include any acquired psychiatric disorder, other than the already-service connected specific phobia of heights.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6, 8 (2009). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and erectile dysfunction, to include as due to an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

As of January 4, 2008, the Veteran's service connected maxillary sinusitis with allergic rhinitis most nearly approximates near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting. 


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for a 50 percent for maxillary sinusitis with allergic rhinitis, from January 4, 2008, to September 1, 2016, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321 (b)(1), 4.1, 4.14, 4.21, 4.7, and 4.97, Diagnostic Codes 6510-6514, 6522 (2016).   

2. The criteria for a rating of in excess of 50 percent for maxillary sinusitis with allergic rhinitis, from September 1, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321 (b)(1), 4.1, 4.14, 4.21, 4.7, and 4.97, Diagnostic Codes 6510-6514, 6522 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, in a February 2008 letter, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating for his condition as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date.

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records.

The Veteran was afforded VA examinations in March 2008, December 2012, and September 2016.  An examination is adequate where it is based upon consideration of the Veteran's prior medical history and describes the disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The opinion and conclusion of an examination are adequate when the examiner supports the conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Id.  Thus, the examinations were adequate. 

The Board also finds that the AOJ has substantially complied with the Board's May 2016 remand directives.  The RO associated all records reviewed in conjunction with the Veteran's claims to include all VA treatment records.  Although the RO requested in June 2016 that the Veteran provide private medical records from the clinic in Wilmington, NC, allergy specialist in New Bern, NC, and private ENT physician identified by the Veteran during the December 2012 VA examination, the Veteran responded that he did not have any additional medical evidence to submit.  See June 2016 Notice Response.  Moreover, the Board notes that the duty to assist is not a one-way street; a veteran cannot remain passive when he has relevant information.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Neither the Veteran nor his representative identified any outstanding records that are pertinent to the claim being decided herein that have not already been requested or obtained.  

In September 2016, the AOJ afforded the Veteran an additional VA examination to assess the current severity and manifestations of his service-connected maxillary sinusitis with allergic rhinitis.  Additionally, the September VA examiner addressed whether the Veteran's symptoms of hoarseness of the voice were attributable to the Veteran's maxillary sinusitis with allergic rhinitis.  As discussed above, that examination was adequate.  Therefore, the Board finds that the AOJ has complied with the May 2016 remand directives and will proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

Moreover, the evidence of record does not indicate that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined in September 2016.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007). 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4).  Neither the Veteran nor his representative identified any outstanding records that are pertinent to the claims being decided herein that have not already been requested or obtained.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Here, a staged rating has already been assigned during the pendency of this appeal; this does not, however, preclude considering the propriety of the rating for each stage.

As the Veteran's service-connected maxillary sinusitis with allergic rhinitis encompasses both sinusitis and rhinitis it may be rated as either rhinitis or sinusitis (or if there are separate and distinct symptoms, as both).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).  

Pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513, a 10 percent rating for maxillary sinusitis is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 30 percent rating for maxillary sinusitis is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97. 

A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

An incapacitating episode of sinusitis is defined as an episode that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula, Note.

Pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522, a 10 percent rating for allergic rhinitis is warranted for rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic rhinitis with polyps.  Id.

The Veteran's service-connected maxillary sinusitis with allergic rhinitis was evaluated as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Codes 6513 and 6522, for the entire appeal period.  As noted above, he was subsequently awarded a 50 percent disability rating effective September 1, 2016.

At a March 2008 VA examination, the Veteran reported sinus problems and symptoms of interference of breathing through the nose, hoarseness of the voice, crusting, thick and foul smelling discharge from the nose and pain.  He reported that this condition was constant.  The examiner found evidence of erythema and inflammation of inferior turbinates bilaterally accompanied by clear rhinorrhea.  This was consistent with allergic rhinitis.  There was also evidence of sinusitis with positive tenderness of the maxillary sinuses bilaterally.  The examiner noted that there was no purulent discharge and the Veteran's lungs were normal.  The examiner diagnosed the Veteran with maxillary sinusitis with allergic rhinitis.

VA treatment records from February 2008 to December 2012 show complaints of chronic sinus drainage and a history of sinus infections.  In May 2008, the Veteran's sinus problems were much better with nasal spray treatment and he placed his sinus pain level at zero (0).  April 2009 VA treatment record showed complaints of purulent bloody nasal discharge and revealed a septum midline, mucosa that appeared normal, and no tenderness in frontal or maxillary sinuses.   In September 2009, the Veteran stopped having bloody purulent discharge since completing antibiotics but still had chronic nasal discharge with facial pain and sinus pain at a level of six (6).  December 2010 VA treatment records show prescription medicines have helped the Veteran's sinus condition but his sinus pain is persistent with green sputum and nasal discharge.  An August 2011 VA treatment record reported chronic type inflammatory changes of the paranasal sinuses with narrowing of the right frontoethmoidal recess.  VA treatment records are silent on reports of incapacitating or non-incapacitating episodes of sinusitis, surgical treatment, rhinitis, or nasal polyps.

At the December 2012 VA examination, the Veteran reported that he gets a sinus infection 5-6 times per year.  For his sinus treatment, he took antibiotics and other prescription medications.  However, the VA examiner diagnosed rhinitis only.  The examiner determined that obstruction of the nasal passage on both sides was not greater than 50% and there was not complete obstruction on one side due to rhinitis.  Additionally, the examiner found that the Veteran did not have nasal polyps.  The Veteran did have permanent hypertrophy of the nasal turbinates.  Specifically, the Veteran had redness bilateral nares with 50% blockage on the right side and less than 50% blockage on the left side due to swelling of the turbinates.  The examiner noted white moisture discharge in the right nare.  However, the Veteran has not had surgery on his sinuses and surgery was not recommended at that time. 

At the September 2016 VA examination, the Veteran described sinus symptoms that were related to allergies.  His symptoms reportedly flare up when burning wood in his fireplace, washing his dog, or going from a hot to a cold environment or vice versa.  He stated that his allergies produced clear copious rhinorrhea, sneezing, nasal irritation and sore throat.  Sinus infections cause sinus pressure, headaches, purulent and bloody drainage, nasal sores with crusting, ear discomfort and coughing which can be severe and lead to vomiting.  When significant sinus drainage is present, he develops hoarseness.  The Veteran denied chronic or persistent hoarseness.  He stated that he was usually treated with a Zpak and did not recall ever being treated for a prolonged period (4-6 weeks).  He was advised at the time of his last antibiotic prescription to take several days off from work.  The Veteran states that he has frequent symptoms of non-incapacitating episodes of sinusitis per year, stating specifically that it was "only a couple months out of the year" that he did not experience any problems.  He added that he receives antibiotic treatment 6-7 times per year.  Antibiotics were effective for only a few weeks at most, and then the symptoms recur and range from mild to severe.  When his symptoms were severe, he sought medical attention.  The Veteran has no history of sinus surgery.  He reportedly underwent allergy testing in 2008 and was told that he was allergic to all types of wood, grasses, and cockroaches.  He did not have a history of nasal polyps.  His allergist told him that he had a deviated septum.  The Veteran reported that he broke his nose from boxing during active duty but he was not evaluated after that incident.

The September 2016 VA examiner documented that sinusitis, rhinitis, and traumatic deviated septum were present.  The Veteran's pansinusitis, which had mild tenderness to palpitation, was affected by the Veteran's chronic sinusitis.  Chronic, episodic and near constant sinusitis was attributable to the Veteran's chronic sinusitis.  He also had headaches, sinus pain and tenderness, purulent discharge, and crusting.   The examiner documented seven (7) or more non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months.  However, the Veteran did not have incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment in the past 12 months.  Additionally, the Veteran had no sinus surgery or sinus-related surgical procedures performed. 

With respect to the Veteran's rhinitis, the examiner observed that there was greater than 50% obstruction of the nasal passage on both sides due to rhinitis.  However, there was no complete obstruction on either side due to rhinitis.  The examiner found permanent hypertrophy of the nasal turbinates but he did not find nasal polyps or granulomatous conditions.

The September 2016 VA examiner determined that the Veteran's deviated septum was traumatic but there was not at least 50% obstruction of the nasal passage on both sides or complete obstruction on either side due to traumatic septal deviation.

The Board also notes the Veteran's lay statements that his sinus condition causes headaches, pain, and discharge and that prescription medicine helps but does not change his condition.  The Veteran also described a history of experiencing incapacitating and non-incapacitating episodes each year.  See May 2009 VA Form 9.

After reviewing the extensive medical evidence of record and the accompanying lay statements, the aforementioned evidence reflects that the Veteran has had significant and continued symptoms of chronic sinusitis requiring antibiotic treatment and characterized by pain, tenderness, purulent discharge, and crusting from January 2008 to September 2016.  Given that these complaints and symptoms have remained primarily the same throughout the entire appeal period, the Board finds that a 50 percent rating is also warranted for the period of, January 4, 2008, to September 1, 2016.  In reaching this determination, the Board notes that the evidence has varied.  However, given that the December 2012 examination reported that the Veteran gets a sinus infection 5-6 times per year and was treated with antibiotics and the Veteran described a history of sinus headaches, pain, and discharge as well as experiencing incapacitating and non-incapacitating episodes each year, the Board finds that the evidence tends to establish the highest rating for sinusitis available at 50 percent.  Here, the Veteran is competent to report as to the observable symptoms he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Moreover, the September 2016 VA examiner documented that the Veteran's sinus condition was productive of near constant sinusitis characterized by tenderness, purulent discharge, pain, headaches, and crusting which is contemplated by the rating schedule, despite finding that there was no evidence that the Veteran had undergone either radical or repeated surgeries as a result of his sinusitis, nor had he had any sinus surgery at any time during the period under consideration in this appeal.  Additionally, the Veteran and his representative contend that there was a lack of justification for September 1, 2016, as the effective date assigned for the 50 percent disability rating, and the evidence of record supports a finding that his symptoms more closely approximate the criteria for a 50 percent rating prior to that date.  Accordingly, and resolving all reasonable doubt in favor of the Veteran, the Board concludes that the record supports a finding of near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge for the period of January 4, 2008, to September 1, 2016.

The Veteran's sinus condition is currently rated as 50 percent disabling during the period beginning September 1, 2016.  This is the maximum possible rating under Diagnostic Code 6513 and the General Rating Formula.  


The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above.  With respect to headaches, sinus headaches are reflected under the Rating Formula for Sinusitis (Diagnostic Code's 6510 through 6514).  As to rhinitis, nasal polyps were not present and, if present, the highest rating warranted would have been 30 percent.  Therefore, the Board has no basis to assign a separate rating due to the overlapping symptomatology.  See Esteban, supra.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a higher scheduler rating other than that discussed above.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.7, 4.21.

Nevertheless, the Board notes that in a March 2016 Joint Motion for Partial Remand, the parties noted that the Board did not address the Veteran's complaints of hoarseness of the voice in determining whether the Veteran's disability picture was contemplated by the rating schedule.  Thun, 22 Vet. App. at 115.  More specifically, the Veteran reported hoarseness in his voice at his March 2008 VA examination, and the September 2016 VA examiner determined that the Veteran's intermittent hoarseness is related to his service-connected sinusitis and allergic rhinitis, as it occurs during episodes of significant sinus drainage, and not due to laryngitis.  Therefore, based on the findings above and resolving all doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted for hoarseness and the presence of sinus-related inflammation, rated by analogy to Diagnostic Code 6516, based on the aforementioned evidence.  See 38 C.F.R. § 4.97, Diagnostic Code 6516.  See also 38 C.F.R. § 4.20.    

Finally, the Board has also considered whether an extraschedular evaluation is warranted for the Veteran's sinus condition.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321 (b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. 38 C.F.R. § 3.321 (b)(1) (governing norms include "marked interference with employment" and "frequent periods of hospitalization").  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the veteran's disability picture requires assignment of an extraschedular rating.  Id. 

In this case, the evidence does not show that the service-connected disability picture is exceptional or unusual to require an extraschedular evaluation.  Maxillary sinusitis with allergic rhinitis is expressly contemplated by the rating schedule, which evaluates diseases of the nose and throat.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, 6522.  Additionally, as discussed above, the Veteran has been assigned compensation for the maxillary sinusitis with rhinitis and hoarseness of the voice characteristics.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal." Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board finds that considering all the evidence of record, lay and medical, and resolving all reasonable doubt in the Veteran's favor, a 50 percent rating, and no higher, for maxillary sinusitis with allergic rhinitis is warranted prior to September 1, 2016.  Likewise, resolving all reasonable doubt in the Veteran's favor, a 10 percent rating for chronic laryngitis associated with maxillary sinusitis with allergic rhinitis is warranted for the entire appeal period.  However, the preponderance of the evidence is against a rating in excess of 50 percent from September 1, 2016; there is no doubt to be resolved.  


ORDER

Entitlement to a 50 percent evaluation for maxillary sinusitis with allergic rhinitis from January 4, 2008, to September 1, 2016, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation of in excess of 50 percent for service-connected maxillary sinusitis with allergic rhinitis from September 1, 2016, is denied.

Entitlement to a 10 percent evaluation for chronic laryngitis associated with maxillary sinusitis with allergic rhinitis from January 4, 2008, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.




REMAND

The Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and erectile dysfunction, to include as due to an acquired psychiatric disorder must be remanded for further development.  The Veteran contends that he developed PTSD in service.  Moreover, the Veteran distinguishes his service-connected specific phobia of heights from his claim for entitlement to service connection for PTSD.  See April 2016 VA Form 21-4138, Statement in Support of Claim.  Additionally, the Veteran contends that his erectile dysfunction is secondary to his acquired psychiatric condition.  

Although the Veteran was scheduled for VA examinations in January 2017, the Veteran canceled the appointments stating that he did not schedule the examination and would refile the claim if necessary.  See January 2017 e-mail Correspondence.  In a subsequent written statement to VA, the Veteran's representative suggested that the Veteran was willing to report for the examinations.  See January 2017 Appellant's Brief.  Accordingly, the Board will afford the Veteran the opportunity for another examination.  See 38 C.F.R. § 3.655.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for erectile dysfunction and any psychiatric disorders, to include PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

All actions to obtain the requested records should be fully documented in the electronic file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Send the Veteran a VA Form 21-0781 (Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder (PTSD)) and request that he provide the specific details about the claimed stressors associated with his PTSD.

3. Upon receipt of the aforementioned VA Form 21-0781 (or other appropriate PTSD development letter), or after a reasonable amount of time has passed without response, if it is determined that sufficient details have been provided so as to warrant an attempt to verify the Veteran's stressors, attempt to verify the in-service stressor(s) through the U.S. Air Force and Joint Services Records Research Center (JSRRC) and/or other appropriate source(s), following the procedures set forth in 38 C.F.R. § 3.159.

4. After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder that may be present, to include PTSD.  The examiner must elicit from the Veteran a history of his psychiatric symptoms, to include whether he experienced any symptoms during service. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail. 

The examiner must identify all current psychiatric disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation.

For each disorder identified other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of his reported in-service stressors. 

With respect to PTSD, the AOJ must provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. The examiner should first determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied. If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current symptomatology and any verified in-service stressor and the fear of hostile military or terrorist activity.

Moreover, the Veteran is service-connected for specific phobia of heights. The examiner should state whether any psychiatric disorder, to include PTSD, is caused by or aggravated by his service-connected disability. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

In rendering the requested opinions, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of erectile dysfunction.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed erectile dysfunction was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by any acquired psychiatric disorder, to include PTSD or any service-connected disability, including service-connected specific phobia of heights.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinions, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

8. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


